259 S.W.3d 63 (2008)
Zacheriah S. TRIPP, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67173.
Missouri Court of Appeals, Western District.
April 22, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 27, 2008.
Application for Transfer Denied August 26, 2008.
Susan Lynn Hogan, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Office of Attorney General, Jefferson City, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Zacheriah S. Tripp appeals from the denial of his Rule 29.15 motion for ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).